            Case 2:20-mc-00007-RSL Document 9 Filed 06/29/20 Page 1 of 2



 1                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 8
                                 AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                NO. Cause No. 20-MC-0007RSL
11
                        Plaintiff,                  (2:12-CR-0148-1)
12
            vs.                               Order Terminating
13                                            Garnishment Proceeding
     JONATHAN MENDOZA MARTINEZ,
14
            Defendant/Judgment Debtor,
15
          and
16
     LOAN NETWORK LLC,
17
                        Garnishee.
18
19         This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24         IT IS ORDERED that the garnishment is terminated and that Loan

25   Network LLC is relieved of further responsibility pursuant to this
26
     garnishment.
27
     //
28


     ORDER TERMINATING GARNISHMENT PROCEEDING - 1               UNITED STATES ATTORNEY’S OFFICE
                                                                 700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WA 98101
                                                                        PHONE: 206-553-7970
           Case 2:20-mc-00007-RSL Document 9 Filed 06/29/20 Page 2 of 2



 1
 2
          Dated this 29th day of June, 2020.
 3
 4                            A
                              JUDGE ROBERT S. LASNIK
 5                            UNITED STATES DISTRICT COURT JUDGE
 6
 7   Presented by:

 8   s/ Kyle A. Forsyth
 9   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING - 2           UNITED STATES ATTORNEY’S OFFICE
                                                             700 STEWART STREET, SUITE 5220
                                                                    SEATTLE, WA 98101
                                                                    PHONE: 206-553-7970
